Title: To John Adams from John Quincy Adams, 21 April 1801
From: Adams, John Quincy
To: Adams, John



No: 2.
My dear Sir,
21. April. 1801—

Before I proceed to remark upon the particular causes alledged by the citizen Hauterive in his book upon the State of France at the end of the 8th: year, as having disorganized the public law of Europe, it is proper to observe, that one of the greatest apparent purposes of the work, is to hold out a lure of temptation to the Austrian cabinet. To superficial observation, this may appear to indicate a system contrary to that of Favier, but it is in truth perfectly reconcileable with it. Favier’ doctrine was—dissolve the alliance between France & Austria—Let a clear, unequivocal preponderance of France over Austria be established—cost what it may—This has now been established—And from the moment, when it was effected, France changes not her policy, but her object. To secure her final end more effectually, she thinks it necessary to check, to controul, to diminish every other European power, which from its extent might ever threaten to rivalize with her own, & as a means of success she now endeavours to engage the co-operation of Austria in this project. Thus when Mr Hauterive assumes for granted that the treaty of Westphalia founded the whole public law of Europe, he might rationally expect, that this view of things, whether true, or false, would at least suit the interests, & flatter the passions of Austria. In the enumeration of causes, which contributed to annihilate that system, he mentions only those, which Austria considers with enmity & resentment, or with fear & jealosy. He proposes measures for crippling the other three great powers, in which Austria will probably feel the strongest stimulus to concur; the real point of his preparatory argument is, that France & Austria had once given the law to Europe, & that it is for their mutual interest, & for the benefit of Europe too, that they should do so again. We shall see in another part of the work, that the author considers the United States, as forming a part of this political system of Europe, & this is the principal consideration, upon which I shall bestow so much time upon the examination of his book.
We shall therefore not be surprized to find Mr Hauterive, in descending to his particulars, state that since the introduction of Russia into the European system, the sole principle of her government has been the ambition of unbounded aggrandizement, eastward at the expence of all her Asiatic neighbours, & westward at that of Poland & Sweden. This representation has too much truth in it—Russia like her neighbours has constantly been too much actuated by the ambition of conquest, & by the continual series of success she has enjoyed since the time of Peter the great. She has acquired a mass of power, which naturally presents an obstacle to the exercise of Legislation for all Europe, by the concert of France & Austria. Thus far she may indeed have contributed to disconcert the arrangments made, or prepared by the Treaty of Westphalia, but when Mr Hauterive asserts, that the example of Russia had “awakened cupidity in the breast of all the great powers,” he should at least alledge some proof for believing, that it had ever been laid asleep. If it ever slept, it was not at least lulled to repose by the peace of Westphalia, nor had it ever yielded to soporifics on the bosom of France. Here indeed we touch upon one of the points upon which the author will find it most difficult to obtain belief. It is one of the essential purposes of his book to represent the political conduct of France as having been at all times a perfect model of moderation & of disinterested generosity. This is a thing concerning which for many centuries the truth has been written in characters of blood upon the annals of Europe, too distinctly & too notoriously for the diplomatic skill of any french secretary, or under secretary of foreign affairs to efface, or to obscure. To argue against it would be to charge the reader with too profound an ignorance of history, or too great weakness of understanding. I send you the book itself, that you may see I do not slander the author in affirming that such are his assertions, & there are other parts of the book, where he renews it in a manner, which may require adnimadversion. He acknowledges indeed that Louis. 14. by the arrogance & eclat of his pretensions, did weaken the confidence of other nations in this disinterested moderation of France. Now it will be remembered, that the peace of Westphalia, & even that of the Pyrenees were made during the minority of this same Louis. 14. & prepared the way for those pretensions, for that cupidity, with which he continued to be for half a century the scourge of mankind. The great powers had no occasion for the example of Russia, to awaken their cupidity.
In passing to the observations upon the rise & progress of the Prussian power, we remark that Mr Hauterive states four consequences as having resulted from it, all of which are solveable to this, that it has deprived France of the advantage of intervening in all the dissensions of the German empire, & settling them at the pleasure of her arbitration. That the Germans have preferred the patronage of Prussia, to the disinterested, magnanimous decisions of France. That the constitution of the empire has been interpreted by the Germans themselves, & not submitted to the construction of a third party. All this to a certain degree is true. And this is certainly the most powerfully operative of the causes adduced by him as dissolvants of the system created by the peace of Westphalia, but in altering the comparative masses of power, it produced no alteration of the public law, & if the minor states of Germany relied more upon the protection of Prussia, than upon the guarantee of France, for defence against encroachments from another quarter, the disposition was inspired not by any alteration of rights, but by their different confidence in the efficacy of the means. Here we find Mr Hauterive making his most pointed address to the passions of the Austrian government. To every other than an Austrian reader, the exchange of a french for a Prussian patronage will appear no evil, to every German, other than a subject of Austria, it will appear a great blessing. But nothing can be so odious to a Austrian, as the power of Prussia, & nothing so soothing to his inclinations, as a prospect of checking & reducing it. This explains to us, why the author, contrary to the testimony of history represents Prussia, as having first set the example of hoarding up a public treasure, & of keeping a standing army. These were the instruments of the Prussian aggrandizement, & in this chapter is insinuated the propriety of a general concert among nations to make them ineffectual; to circumscribe by general concert the internal rights of every state to levy troops, or to fill coffers.
If it were possible still to doubt whether such suggestions as those were thrown out merely for the sake of the effect they might produce upon Austrian feelings, all hesitation must be removed by the passage I now shall quote for your meditation. It immediately follows the passage quoted in my last letter & should be read in connection with it.
“These statesmen thought force was better than policy; that courage was above wisdom; they thought it beneath them to reflect before they determined upon rushing into extremes; that war was a nobler guardian of rights, than negotiation; they listened only to the voice of distrust, of jealousy, of vanity; & in short, to come to the true source of the evil, they took pleasure in forming to themselves the monstrous idea of the pre-eminence of France; they dispised her diplomatic councils; they disdained her support, & when afterwards by the effect of their imprudent combinations, they found those states, whose rapid growth their blind improvidence had, as if purposely, fostered, become formidable rivals by their pretensions, & dangerous neighbours by the indefatigable activity of their views, they laid to the account of France their dangers, & their losses, as if France could have protected them, when they spurned her support, & misconstrued the wisdom of her councils, & as if she ought to have done so, when the time at which her advice & assistance would have been useful to them was past.
A profound discussion of all those objects belongs not to my purpose. I only advise those, who wish to verify what I have just said, to study the history of the time, when the first links of the chain of relations, which connected the states of Europe together were broken; they will see, whether France did not always seasonably unveal to her friends, the secret views of those princes, who projected to aggrandize themselves at the expence of those, whom they had the address to associate to their views; whether from the commencement of the century, France has not always by her unattachable situation always been interested in the equipoise and immutability of the existing relations; whether it was not against her will, nay in spite of her exertions, that all the changes, which have occurred in Europe, have happened to the damage of some, & for the benefit of others.”
Notwithstanding the extreme caution here employed to avoid the use of any names, the allusion is evidently to the consent given by the Emperor of Germany at the commencement of the last century, to the project of assuming the kingly title formed by the then elector of Brandenburg. It is true, that France refused to acknowledge the first king of Prussia as such, untill the peace of Utrecht. It is likewise true, that the Emperor consented to that acknowledgment before the war of the Spanish succession began. But the price of this consent was a stipulation by the elector to furnish 10,000 men to the allies in that war. It is no wonder therefore, that France negotiated against it with Austria, or that she urged the consequences, which might result from an increase of the Prussian consideration, & prove injurious to Austria herself—Yet in this instance, France was not actuated by her unattachable situation, or by her disinterested magnanimity—Her motive of universal operation doubtless was to prevent the aggrandizement of any other power than her own; but her immediate inducement was to prevent the co-operation of the elector with the allies, for which purpose at the same time, that she negotiated with Austria against the acknowledgement of the Prussian royalty, she negotiated with the elector for it, for the sake of the Prussian alliance, as the Emperor himself. From the peace of Utrecth to the commencement of the revolution, France was engaged in four wars, not one of which was for the purpose of maintaining the immutability of existing relations, or promoting changes to the detriment of some, and for the benefit of others.
But it is in the considerations upon the rise & progress of the maritime & commercial States system, the source of prosperity to England, that the author abandons himself without reserve to all the bitterness of his heart. In all the other statements are perceivable the inspirations of national vanity, envy & jealousy, but in the composition of this picture all the furies of hatred combine to mix their blackest colours.
Setting aside however the feelings of the author, his view of the consequences produced by the english navigation act deserves serious attention. Here, as in every other part of the book, the mixture of truth & falsehood, of ingenious argument & sophistry is blended together with so much address, that they can be discriminated only by a close & minute examination.
“The true founder of the maritime system (says Mr Hauterive) the true author of the maritime wars of Europe, was Cromwell. That gloomy conspirator, equally distrustful & ambitious, & who delighted in every idea of plotting & violence, considering the insulated situation of England, & the character of its inhabitants, at once active & tenacious, conceived the idea of placing their industry in a permanent state of conspiracy & war against all other industry; of seperating their interests forever from the interests of Europe, of launching them alone into a career, where the advantages of the first start, would leave their rivals only the resource of a tardy & ill concerted competition; he proclaimed the navigation act, & by this bold & decisive measure placed the commerce of his nation in a state of constant enmity & jealousy with regard to the commerce of all others.”
All this is poetical machinery—Cromwell was not the author of the Navigation act; nor was it the fruit of such extensive views, or of such distant foresight into futurity. The personal resentments of  St. John, the animosities of the parliament against the States General of Holland, as well as against some of the english colonies, which had favoured the royal cause, & their jealousy of the army at the head of which was Cromwell, first produced the Navigation act—There is no reason to suppose, that its authors were aware of its remote & permanent consequences, more than all the rest of Europe. The Dutch alone considered it as hostile by its immediate application to themselves, but the influence it was destined to produce upon the prosperity of England, & upon the history of Europe was foreseen by no man—That it made England prosper is now universally recognized. That prosperity has made England sometimes proud, arrogant & oppressive to other nations, anxious to engross all commerce to herself, & ever apt to encroach upon that of others, is true. To guard & defend themselves by pacific & lawful concert against this disposition, is the right & interest of the other nations, but they must above all things be cautious not to be substitute, instead of these principles of self defence, the inextinguishable virulence, & unbounded rancour instigated by the feeling of the deadliest national antipathies.
I am, Dear Sir, your’s &c.
